Case: 2:17-cv-00963-ALM-CMV Doc #: 46 Filed: 12/28/18 Page: 1 of 3 PAGEID #: 3283



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 GUEST TEK INTERACTIVE                                     Case No. 2:17-cv-00963
 ENTERTAINMENT LTD.,
                                                           Judge Algenon L. Marbley
        Plaintiff,
                                                           Magistrate Judge Chelsey M. Vascura
                v.

 EXCEPTIONAL INNOVATION, INC.,

        Defendant.


                     JOINT MOTION FOR AN EXTENSION OF TIME

       Pursuant to United States District Court Southern District of Ohio Local Rule 7.3(a), the

parties have consulted and jointly move the Court for a 14-day extension of time, until January 11,

2019, to submit a joint proposed case schedule and for a 1-business day extension, until January 2,

for Defendant to respond to Plaintiff’s First Amended Complaint.

       In its Opinion and Order (Doc. No. 42) granting Plaintiff Guest Tek Interactive

Entertainment Ltd.’s (“Guest Tek”) Motion for Leave to Amend its Complaint and Infringement

Contentions, the Court ordered that the parties file a joint proposed case schedule on or before

December 28, 2018. The parties have been communicating concerning an appropriate case

schedule. On December 22, Guest Tek sent Defendant Exceptional Innovation, Inc., a draft

proposed case schedule. Defendant replied to Guest Tek on December 27 expressing several

concerns regarding Plaintiff’s amended Infringement Contentions, which would have a direct

effect on the dates in the joint proposed case schedule.
Case: 2:17-cv-00963-ALM-CMV Doc #: 46 Filed: 12/28/18 Page: 2 of 3 PAGEID #: 3284



       Due to next week’s holiday and the fact that Plaintiff’s counsel will be traveling on January

3rd and 4th for a hearing in another case, the parties request an additional 14 days to address these

concerns and draft a sufficient joint proposed case schedule. The parties respectfully request this

Court grant the attached proposed order extending their time to file a joint proposed case schedule

until January 11, 2019.

       Defendant’s deadline for responding to Plaintiff’s First Amended Complaint for Patent

Infringement (Doc. No. 45) is currently December 31, 2018. Defendant’s Ohio counsel’s offices

are closed on that date and Defendant’s Local Rule 83.4 trial attorney is out of the office until

January 2, 2019. To facilitate Defendant’s compliance with Local Rule 83.5, the parties

respectfully request that Defendant’s deadline to respond to Plaintiff’s First Amended Complaint

be extended to January 2, 2019.




Signatures:

 Attorney for Plaintiff:                             Attorney for Defendant:



 /s/ Lauren Hilsheimer                               /s/ John Gonzales (with permission)
 Lauren Hilsheimer                                   John Gonzales
 Counsel for Plaintiff Guest Tek Interactive         Counsel for Defendant Exceptional
 Entertainment Ltd.                                  Innovation, Inc.
 Bar # 85389                                         Bar # 0038664




 Date: December 28, 2018




                                                 2
Case: 2:17-cv-00963-ALM-CMV Doc #: 46 Filed: 12/28/18 Page: 3 of 3 PAGEID #: 3285



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 28, 2018, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.




                                                      /s/ Lauren M. Hilsheimer
                                                      Attorney for Plaintiff Guest Tek Interactive
                                                      Entertainment Ltd.




                                                  3
